    Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 1 of 24




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF NEW YORK


ANDREW P. Y.,

                           Plaintiff,                        Civil Action No.
                                                             3:19-CV-0475 (DEP)
             v.

ANDREW M. SAUL, Commissioner of Social
Security, 1

                           Defendant.


APPEARANCES:                                   OF COUNSEL:

FOR PLAINTIFF

LEGAL AID SOCIETY OF MID-NEW                   ELIZABETH V. KRUPAR, ESQ.
YORK, INC.
Syracuse Office
221 South Warren Street, Suite 310
Syracuse, NY 13202




1      Plaintiff=s complaint named Nancy A. Berryhill, in her capacity as the Acting
Commissioner of Social Security, as the defendant. On June 4, 2019, Andrew Saul
took office as Social Security Commissioner. He has therefore been substituted as the
named defendant in this matter pursuant to Rule 25(d)(1) of the Federal Rules of Civil
Procedure, and no further action is required in order to effectuate this change. See 42
U.S.C. ' 405(g).
    Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 2 of 24




FOR DEFENDANT

HON. GRANT C. JAQUITH                          DANIEL TARABELLI, ESQ.
United States Attorney                         Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                      ORDER

       Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), are cross-motions for judgment on the pleadings. 2 Oral

argument was heard in connection with those motions on May 28, 2020,

during a telephone conference conducted on the record. At the close of

argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

resulted from the application of proper legal principles and is supported by

substantial evidence, providing further detail regarding my reasoning and



2       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 3 of 24




addressing the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      June 1, 2020
            Syracuse, NY




                                       3
Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 4 of 24




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK
 --------------------------------------------x
 ANDREW PHILIP Y.,

                                 Plaintiff,
 vs.                               3:19-CV-475

 ANDREW M. SAUL, COMMISSIONER OF
 SOCIAL SECURITY,

                             Defendant.
 --------------------------------------------x

       Transcript of a Decision held during a
 Telephone Conference on May 28, 2020, the HONORABLE

 DAVID E. PEEBLES, United States Magistrate Judge,

 Presiding.
                         A P P E A R A N C E S

                            (By Telephone)

 For Plaintiff:         LEGAL AID SOCIETY OF MID-NEW YORK
                        221 South Warren St., Suite 310
                        Syracuse, New York 13202
                          BY: ELIZABETH V. KRUPER, ESQ.

 For Defendant:         SOCIAL SECURITY ADMINISTRATION
                        Office of the General Counsel
                        JFK Federal Building, Room 625
                        15 New Sudbury Street
                        Boston, Massachusetts 02203
                          BY: DANIEL TARABELLI, ESQ.

                  Jodi L. Hibbard, RPR, CSR, CRR
               Official United States Court Reporter
                      100 South Clinton Street
                   Syracuse, New York 13261-7367
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 5 of 24
                                                                      11


1                      (The Court and counsel present by telephone.)
2                THE COURT:    I'd like to thank counsel for excellent

3     presentations, both written and verbal.         I've enjoyed working

4     with you, this was an interesting case.
5                Plaintiff has commenced this proceeding pursuant to

6     42 United States Code Sections 405(g) and 1383(c)(3) to

7     challenge a determination by the Commissioner of Social
8     Security finding that plaintiff was not disabled at the

9     relevant times and therefore ineligible for the benefits
10    which he sought.

11               The background is as follows:        Plaintiff was born

12    in August of 1976, he is currently 43 years old.          He was 34
13    years of age at the time of the alleged onset of disability

14    in July 2010, and 40 at the time of the hearing in this

15    matter which was conducted in February 2017.         Plaintiff at
16    various times has lived in Bainbridge and more recently at

17    the time of the hearing in Norwich, New York.          He lives alone
18    although he has a girlfriend.       Plaintiff has no children.

19    Plaintiff is 5 foot 10 inches in height and, at least

20    according to page 282 of the administrative transcript,
21    weighs 250 pounds.     Plaintiff is right-handed.       He has a GED

22    and while in school attended regular classes.          Plaintiff did

23    have a driver's license but it was suspended.
24               In terms of work, plaintiff last worked on July 1,

25    2010.   He worked as a laborer from 1997 to 1999.         From 2003



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 6 of 24
                                                                        12


1     to 2004, he worked as a mechanical tech person/technological
2     person at a recycling -- two different recycling facilities.

3     There is indication he was laid off from those positions.

4     From 2005 to 2007 he worked as a park ranger at Fire Island
5     and was laid off possibly as result of a seasonal issue from

6     that position.    From 2007 to 2008, plaintiff was a seasonal

7     delivery person for UPS.      He also worked in 2010 as a gas
8     station deli person for four to five months.         That job ended

9     due to excessive absenteeism.
10               The plaintiff physically has a back issue that

11    stems possibly from an incident when he fell off the back of

12    a UPS truck.    The record is unclear but it appears that it
13    occurred possibly in early 2008 and resulted in a Workers'

14    Compensation claim.     He suffers from degenerative disk

15    disease and degenerative joint disease in his thoracic and
16    lumbar region and from pain that radiates down into his legs

17    to his feet.    Plaintiff's primary physician is Dr. Michael
18    Freeman.   He also sees neurosurgeon Dr. Saeed Bajwa.           In 2011

19    surgery was discussed and it looks like it was planned or

20    contemplated, as appears from 791 to 793 of the
21    administrative transcript, but apparently was never carried

22    through.   Plaintiff was also referred fairly recently in 2017

23    to Dr. Javaid Malik for pain relief.        Plaintiff testified,
24    however, that Dr. Malik would not prescribe opiates that he

25    requested.    That's at page 57 of the administrative



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 7 of 24
                                                                      13


1     transcript.    Plaintiff was hospitalized in October of 2011
2     with diskitis and vertebral body osteomyelitis, an infection,

3     that appears at 860 to 866, but that appears to have cleared.

4     He was also hospitalized and underwent surgery in July 2014
5     when a dorsal column stimulator was surgically implanted

6     after an earlier trial run.       The results reported that

7     surgery at 816 to 819 of the administrative transcript.
8                The plaintiff has undergone over time significant

9     MRI and CT scans and x-rays.       In December of 2011, he
10    underwent thoracic x-rays which reflected extensive disk

11    space narrowing as well as endplate destruction at the T11-L1

12    level, likely related to the prior diskitis.         Otherwise no
13    significant abnormalities were seen within the thoracic and

14    lumbar spine.

15               On January 29, 2013, CT scan testing reflected,
16    among other things, a small central disk protrusion extending

17    posteriorly by about 3 millimeters at the L4-L5 level but
18    with no central canal stenosis, no foraminal stenosis, and

19    the impression given was there is an old compression fracture

20    involving the T12 vertebral body, there has been interval
21    osseous fusion from a post-traumatic basis between T12 and

22    L1, no central canal stenosis or foraminal stenosis.

23               CT scan conducted later on April 16, 2014 reflected
24    again an auto fusion that occurred at the T11-L1 level.         The

25    impression listed was no significant change in two months.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 8 of 24
                                                                      14


1     L -- T12-L1 auto fusion after prior diskitis/osteomyelitis
2     but no evidence of neural compression.

3                 Dr. Saeed was seen and magnetic resonance imaging

4     or MRI testing was conducted on April 4, 2014 of the lumbar
5     spine reflecting broad diffuse disk bulge at the L4-L5 level

6     as well as central disk herniation and annular tear which is

7     similar in appearance to a prior study but no definitive
8     nerve root compression seen.

9                 That followed an earlier MRI that was conducted on
10    April 11, 2013, which revealed continued progression of

11    diskitis, osteomyelitis at T12-L1 level, with near complete

12    loss of disk height at that level but there has been interval
13    resolution of the previously visualized endplate edema, mild

14    worsening in the wedge deformity involving T12 vertebral

15    body.
16                Magnetic resonance imaging testing was again

17    conducted in June of 2014, also reflecting the L4-L5 small
18    broad-based central disk protrusion and annular fissure, but

19    without significant central or foraminal narrowing and also

20    no significant change in appearance of T12-L1 level or
21    findings to suggest residual infectious inflammatory process.

22                On September 13, 2015, MRI testing was again

23    conducted revealing the disk bulge with a small central disk
24    protrusion and annular fissure at L4-L5 and a minimal bulge

25    at L5-S1.    The impression listed on that was there is mild



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 9 of 24
                                                                      15


1     degenerative disease within the lumbar spine without high
2     grade central or foraminal narrowing.        No significant change

3     from the prior study.

4                Plaintiff also appears to suffer from diabetes,
5     hypertension, and hyperlipidemia, although those do not

6     appear from the medical records to impose any limitations on

7     his ability to perform work-related functions.
8                Mentally, plaintiff suffers from an adjustment

9     disorder with anxiety but has not undergone any treatment or
10    medication to address that condition.

11               In terms of medications, plaintiff has been

12    prescribed oxycodone, Oxycontin, Lorazepam, Ativan, he takes
13    Advil, he has a Proventil inhaler and has been prescribed

14    lisinopril.

15               In terms of activities of daily living, plaintiff
16    cooks, does laundry, shops, he can shower and dress, he

17    watches television, listens to the radio, reads, he does not
18    do any cleaning, apparently his girlfriend helps do that and

19    other chores.    He testified that he goes out of his home one

20    to two times per week.      Plaintiff has a history of
21    incarceration for contempt as result of violation of an order

22    of protection and harassment.

23               The evidence suggests that plaintiff has a
24    substance abuse condition or has had in the past.          The --

25    there is evidence of drug-seeking behavior at 575.          In July



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 10 of 24
                                                                       16


1     of 2011 needle marks over veins were observed.          In December
2     of 2014, EMS workers reported that -- to medical officials

3     that plaintiff was a known drug user, that's at 1222 of the

4     administrative transcript.       Plaintiff has denied any heroin
5     use during his testimony at page 63 of the administrative

6     transcript.    Plaintiff smokes one pack per day and has since

7     he was 16 years old.
8                 Procedurally, plaintiff applied for Title II and

9     Title XVI benefits under the Social Security Act on August 4,
10    2014 alleging an onset date of July 1, 2010.          He claimed --

11    claims inability to work based on back issues, herniated

12    disks in the back, bulging disks in spine, joint hypertrophy,
13    neurostimulator in spine, neuropathy, degenerative disk

14    disease, fusion of spine, and ostemoritis, that's at page

15    282.   At pages 296 to 299 he claims inability to work based
16    on problems in lifting, standing, walking, sitting, climbing

17    stairs, kneeling, and squatting.
18                A hearing was conducted on February 23, 2017 by

19    Administrative Law Judge Gretchen Mary Greisler to address

20    plaintiff's claims.      A supplemental hearing was conducted on
21    December 6, 2017.     On February 5, 2018, Administrative Law

22    Judge Greisler issued a decision finding that plaintiff was

23    not disabled at the relevant times and therefore ineligible
24    for the benefits sought.       That decision became a final

25    determination of the agency on March 8, 2019 when the Social



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 11 of 24
                                                                         17


1     Security Administration Appeals Council denied plaintiff's
2     request for review.      This action was commenced on April 23,

3     2019, and is timely.

4                 In her decision, Administrative Law Judge Greisler
5     applied the five-step familiar sequential test for

6     determining disability.      She first found that plaintiff was

7     last insured on June 30, 2013.
8                 At step one, she found that plaintiff was not

9     engaged in substantial gainful activity and has not been
10    since July 1, 2010.

11                At step two, the administrative law judge concluded

12    that plaintiff does suffer from severe impairments that
13    impose more than minimal limitations on the ability to

14    perform work-related functions, including degenerative disk

15    disease and degenerative joint disease in the thoracic spine
16    and lumbar spine.

17                At step three, she concluded that plaintiff's
18    conditions did not meet or medically equal any of the listed

19    presumptively disabling impairments set forth in the

20    Commissioner's Regulations, specifically considering Listing
21    1.04.

22                Based on a survey of the medical evidence and the

23    entire record, ALJ Greisler next concluded that plaintiff
24    retains the residual functional capacity or RFC to perform

25    sedentary work with certain exceptions as follows:           The



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 12 of 24
                                                                         18


1     claimant can sit for up to two hours at a time before needing
2     to change position for at least 10 minutes but retaining the

3     the ability to remain on task.        The claimant can stand or

4     walk for up to one hour at a time before needing to change
5     position for at least 10 minutes but retaining the ability to

6     remain on task.     The claimant can stand up for two hours per

7     day and walk for up to two hours per day.         He can
8     occasionally reach overhead and use foot controls.           The

9     claimant can occasionally climb ladders -- I'm sorry, stairs
10    and ramps, balance, stoop, kneel, crouch, and crawl but can

11    never climb ladders, ropes, or scaffolds.         The claimant

12    cannot work at unprotected heights or tolerate concentrated
13    exposure to vibration, humidity, and wetness or extreme cold.

14                Applying that RFC, the administrative law judge

15    next concluded that plaintiff is incapable of performing his
16    past relevant work as a part worker/mechanic at a recycling

17    company.    It was a position that is typically as generally
18    performed medium and with an SVP of 2, although the

19    vocational expert concluded that it was performed at a heavy

20    exertional limit with an SVP of 3.
21                The administrative law judge next concluded that if

22    plaintiff was capable of performing a full range of sedentary

23    work, the Medical-Vocational Guidelines and specifically Grid
24    Rule 201.27 would direct a finding of no disability.

25                She concluded based on the testimony of a



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 13 of 24
                                                                       19


1     vocational expert and interrogatory responses that plaintiff
2     is capable of performing the functions of a charge account

3     clerk, a call-out operator, and a stuffer as representative

4     occupations and therefore was not disabled at the relevant
5     times.

6                 As you know, the court's standard of review is

7     exceptionally deferential.       I must determine whether correct
8     legal principles were applied and whether the resulting

9     determination is supported by substantial evidence.
10    Substantial evidence has been defined as such relevant

11    evidence as a reasonable mind might accept as adequate to

12    support a conclusion.      The standard, as the Second Circuit
13    noted in Brault v. Social Security Administration, 683 F.3d

14    443, a 2012 decision, is a rigorous standard.          Substantial

15    evidence standard is deferential, and is even more stringent
16    than the clearly erroneous standard.         The Second Circuit also

17    noted in Brault that substantial evidence standard means that
18    once an ALJ finds a fact, that fact can be rejected only if a

19    reasonable fact finder would have to conclude otherwise.

20                The plaintiff in this case has raised three basic
21    contentions.     The first concerns the weight of evidence given

22    to various medical opinions, and wrapped within that,

23    subsumed within that contention is the treating source
24    argument, the argument that the opinions of Dr. Michael

25    Freeman were not properly accorded controlling weight and



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 14 of 24
                                                                         20


1     that the Burgess factors, the familiar Burgess factors were
2     not considered.     The -- there's also challenge to the

3     opinions of Dr. Fuchs and Dr. Leong.

4                 The second is what was once known as the
5     credibility analysis.      Plaintiff challenges the

6     administrative law judge's consideration of plaintiff's

7     subjective complaints of pain.
8                 And the third is a step five challenge arguing that

9     the -- there is an insufficient showing of the number of jobs
10    available that plaintiff is capable of performing to meet the

11    significant number test.

12                As a backdrop, I note that it is plaintiff's burden
13    through step four and including the residual functional

14    capacity step to establish not only his conditions but the

15    limitations associated with those conditions.          There are
16    several medical opinions that have been issued in this case.

17    Dr. Michael Freeman, a treating source, on February 17, 2017
18    issued a very restrictive opinion stating that plaintiff is

19    unable to sit more than 15 to 30 minutes, cannot stand or

20    walk more than 15 to 30 minutes at a time without breaks.
21    Also Dr. Freeman indicated that plaintiff would be off task

22    more than 50 percent of the time and would be absent three or

23    more times per month.      His opinion is at 19F.
24                Dr. Gilbert Jenouri examined the plaintiff on

25    November 19, 2014.      He made certain observations at 1139.       He



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 15 of 24
                                                                         21


1     found that the straight leg test right 20 degrees was
2     positive and left 20 degrees positive, both confirmed seated.

3     He addressed the plaintiff's range of motion and concluded in

4     his medical source statement at page 1140 that plaintiff has
5     moderate restriction to walking, standing, sitting long

6     periods, bending, stair climbing, lifting, and carrying.

7                 The -- Dr. S. Putcha on December 8, 2014, based on
8     review of the record that was available at that point in

9     time, concluded that plaintiff retained the residual
10    functional capacity for entry level light work, that's at

11    page 118.

12                Dr. Gauthier issued an opinion on February 12, 2015
13    at page 119 and 120 and in his opinion he noted that the

14    evidence supports two brief episodes of very disabling pain,

15    neither of which lasted anywhere close to 12 months.             It then
16    shows ongoing poorly credible reports of severe pain in the

17    context of documented drug use and drug-seeking behavior,
18    indicated that there has been no sustained period of 12

19    months when the claimant hasn't been described as comfortably

20    walking without assist, RFC has never been less than for
21    carrying 20 pounds occasionally, 10 pounds frequently, sit

22    six for any sustained length of time.

23                It was noted in an emergency room report on
24    February 12, 2014 by Dr. Daniel Dickinson who saw the

25    plaintiff for chronic low back pain that plaintiff should



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 16 of 24
                                                                       22


1     avoid bending, heavy lifting, prolonged sitting, and
2     activities which make the problem worse.         He was advised,

3     however, to continue normal activity as much as possible.

4     That's at pages 699 and 700 of the administrative transcript.
5                 Dr. Dorothy Leong reviewed the available medical

6     evidence at the time and issued an opinion on March 10, 2017.

7     At page 1350 she concluded the following:         Based upon the
8     review of medical records, this individual should be able to

9     lift 20 pounds occasionally, 10 pounds frequently, sit,
10    stand, and walk six hours in an eight-hour workday with

11    normal work breaks.      There are no limitations in regards to

12    use of the hands or feet.       In regards to postural
13    limitations, ramps and stairs are occasionally, no ladders

14    for scaffolds -- I think that's probably a typo, should be or

15    scaffolds, balancing and stooping are continuously.
16    Kneeling, crouching, and crawling are occasionally, there are

17    no visual or communicative limitations.         In regards to
18    environmental limitations, no unprotected heights, otherwise

19    there are no environmental limitations.

20                And lastly, Dr. Louis Fuchs on June 19, 2017 issued
21    an opinion with a function-by-function check-the-box form,

22    found that plaintiff is capable of performing, including

23    lifting and carrying up to 10 pounds continuously and up to
24    20 pounds frequently.      Can sit eight hours in an eight-hour

25    workday and stand and walk two hours in an eight-hour



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 17 of 24
                                                                          23


1     workday.    He also found that there would be occasional
2     reaching overhead but otherwise use of the hands was, that

3     could be continuous.      That opinion appears at page --

4     Exhibit 26F, I'm sorry.
5                 So the administrative law judge first reviewed the

6     decision -- the opinions of Dr. Freeman.         As a treating

7     source normally Dr. Freeman's opinions would be entitled to
8     controlling weight provided that his opinions were not

9     inconsistent with other substantial evidence.          When
10    controlling weight is not accorded to a treating source's

11    opinion, the administrative law judge must apply several

12    factors that have often been referred to as the Burgess
13    factors, including the length of the treatment relationship

14    and frequency of examination, nature and extent of the

15    treatment relationship, the evidence supporting the treating
16    provider's opinion, the degree of consistency between the

17    opinion and the record as a whole, whether the opinion was
18    given by a specialist, and other evidence brought to the

19    attention of the administrative law judge.          20 C.F.R.

20    Sections 404.1527 and 20 C.F.R. Section 416.927.           When a
21    treating physician's opinions are repudiated, the

22    administrative law judge must provide reasons for the

23    rejection and those reasons obviously must have substantial
24    evidence backing.     In this case the administrative law judge

25    accorded partial weight to the opinions of Dr. Freeman.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 18 of 24
                                                                       24


1     Those -- the opinions were discussed at pages 23 and 24 of
2     the administrative transcript.        Admittedly, the Burgess

3     factors are not recited rotely in the administrative law

4     judge's decision; however, the decision referred to him as
5     the treating source, reviewed to him as a DO, there was an

6     explanation for the partial rejection and, as the

7     Commissioner has argued, the Second Circuit has noted in
8     several cases, most recently Guerra v. Saul, 778 F. App'x 75

9     from October of 2019, the court has overlooked the failure to
10    explicitly consider and rotely list the Burgess factors if a

11    searching review of the record assures that the substance of

12    the treating physician rule is not traversed.
13                In this case, I find that the administrative law

14    judge did provide good reasons for the rejection of the

15    treating source's opinions.       I do acknowledge that the --
16    there is some evidence in the record supporting plaintiff's

17    claims but that is not sufficient to negate the finding of
18    substantial evidence supporting the administrative law

19    judge's determination.      In this case I'm not convinced that a

20    reasonable fact finder would have to accept Dr. Freeman's
21    opinions, and I think that once again, the administrative law

22    judge did provide good reasons and those reasons are

23    consistent with the record when considered as a whole.
24                The administrative law judge properly gave weight

25    to Dr. Jenouri's opinions.       Dr. Jenouri was an examining



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 19 of 24
                                                                        25


1     physician, and his opinions were accorded great weight and
2     certainly provide substantial evidence to the residual

3     functional capacity finding.

4                 Great weight was also given to Dr. Putcha and
5     Dr. Gauthier and although they were not examining physicians,

6     they are agency physicians with expertise and knowledge of

7     Social Security law and their opinions also can provide
8     substantial evidence.

9                 Dr. Fuchs' opinions were given great weight at
10    page 25 and considered, and as well as some weight which was

11    provided to Dr. Leong's opinions at 25, 26.

12                The administrative law judge also considered the
13    statement of Dr. Dickinson that was referred to earlier.           All

14    of these can provide and in fact do provide substantial

15    evidence in this case to support the residual functional
16    capacity.    The weight given to each of these opinions was

17    adequately explained by the administrative law judge.            I find
18    no basis to conclude that a reasonable person would have to

19    reject those opinions.

20                      The -- I do note that there is substantial
21    reliance on what occurred in October of 2011.          I think that's

22    misplaced.    It appears that plaintiff was hospitalized with

23    an infection, surgery was planned but never carried out.           By
24    the end of the year, as reflected in two notes, one from

25    November 27, 2011 at 566, and one from December 22, 2011 at



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 20 of 24
                                                                        26


1     795, that plaintiff appeared to be fairly normal.           He did
2     have some sort of automatic fusion as result of this at the

3     T12-L1 level but it does not seem to have significantly

4     provided residual pain of a debilitating nature.
5                       Dr. Leong's opinion was challenged because of

6     subsequent medical evidence that was not considered by her,

7     but I find that the subsequent evidence was generally
8     consistent with earlier records that she did review and

9     therefore this does not provide a basis to reject her
10    opinions.    Also I find that her failure to appear at a

11    hearing is no basis to reject her opinions, but even if her

12    opinions are rejected, that would be a harmless error because
13    of the existence of the many other opinions that do provide

14    substantial evidence.

15                      Turning to analysis by the administrative law
16    judge of plaintiff's subjective complaints, that is of course

17    governed by Social Security Ruling 16-3p.         It requires the
18    administrative law judge to review the entire record.            The

19    administrative law judge explained her opinion.          She first

20    recited plaintiff's claims at page 21 and then proceeded to
21    analyze those claims at pages 21 through 27 of her opinion.

22    She relies to a large degree on plaintiff's evidence of drug

23    seeking and opiate abuse behavior.        These are proper
24    considerations and can explain why a plaintiff might tend to

25    exaggerate his claims of pain in order to obtain and support



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 21 of 24
                                                                       27


1     his opiate abuse.     Plaintiff also relies -- I'm sorry, the
2     administrative law judge also relied on modest MRI results

3     and treatment notes showing normal gait, modest, if any,

4     limitation in range of motion, and once again, although
5     there's existence of evidence that supports plaintiff's

6     contentions concerning pain, doesn't necessarily negate

7     plaintiff's -- the administrative law judge's finding of
8     plaintiff's claims being exaggerated.

9                       The court of course is not positioned to
10    reweigh the evidence, it must only determine if the evidence

11    was properly weighed and whether substantial evidence

12    supports the credibility finding and whether no reasonable
13    fact finder could rule as the administrative law judge did on

14    the issue of credibility.       I -- and I cannot find that to be

15    the case.    I do find substantial evidence supporting the
16    analysis of plaintiff's subjective claims.

17                      Last issue raised by the plaintiff concerns
18    the step five determination where of course the burden rests

19    with the Commissioner.      To satisfy that burden, the

20    Commissioner may rely on the testimony or opinions of a
21    vocational expert.      The obligation of the Commissioner is to

22    prove the existence of a significant number of jobs in the

23    national economy that plaintiff is capable of performing.         20
24    C.F.R. Section 404.1566.       Unfortunately, the regulations do

25    not define what is a significant number.         There is case law



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 22 of 24
                                                                          28


1     suggesting that 4,000 to 5,000 would not be significant, a
2     significant number of jobs.       There is also case law that over

3     9,000 would suffice to establish the existence of a

4     significant number of jobs.       Kelly D. v. Saul, unreported but
5     at 2019 WL 6683542 from December 6, 2019 is a decision from

6     one of my colleagues, Judge Stewart, who surveyed some of the

7     case law on the issue and noted that over 9,000 has been held
8     by other courts to be significant.

9                       The issue is also addressed by one of my
10    colleagues, Magistrate Judge Carter in Hanson v. Commissioner

11    of Social Security, 2016 WL 3960486 from June of 2016, and

12    once again, Judge Carter noted that numbers varying from
13    9,000 upwards have been considered significant and numbers

14    around 4,000 to 5,000 have been -- not been considered to be

15    significant.
16                      In this case, it is very clear to me that the

17    administrative law judge made a mathematical error.              When you
18    add up the number of jobs available in the three categories

19    cited, as per the interrogatory responses of the vocational

20    expert, the number is 11,854.       The administrative law judge
21    made a 3,000-job error and concluded that 8,854 was the

22    correct number.     I agree with the Commissioner that if we

23    were to say that the correct number is 8,854 and analyze that
24    and conclude that that is not a significant number, it would

25    be meaningless to remand the matter because the



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 23 of 24
                                                                       29


1     administrative law judge clearly would rely on the vocational
2     expert's testimony and conclude that there were 11,854 jobs,

3     and that is of course a sufficient number to establish a

4     significant number.      But even if we accept 8,854, that is
5     close enough to 9,000 that I conclude that that would

6     constitute a significant number and therefore in any event

7     the step five determination is sufficient, supported by
8     substantial evidence and the Commissioner has properly

9     carried his burden at step five.
10                      So in conclusion, I find that correct legal

11    principles were applied in this case, and that substantial

12    evidence supports the resulting determination.          I will
13    therefore grant judgment on the pleadings to the defendant

14    and order dismissal of plaintiff's complaint.

15                      Once again, thank you both for excellent
16    presentations, I hope everyone stays safe and stays sane.

17                MS. KRUPER:    Thank you, your Honor.      Stay safe,
18    everyone.

19                MR. TARABELLI:     Thank you, your Honor.

20                      (Proceedings Adjourned, 11:50 a.m.)
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00475-DEP Document 15 Filed 06/01/20 Page 24 of 24




1                      CERTIFICATE OF OFFICIAL REPORTER
2

3

4           I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5     Official Realtime Court Reporter, in and for the

6     United States District Court for the Northern

7     District of New York, DO HEREBY CERTIFY that
8     pursuant to Section 753, Title 28, United States

9     Code, that the foregoing is a true and correct
10    transcript of the stenographically reported

11    proceedings held in the above-entitled matter and

12    that the transcript page format is in conformance
13    with the regulations of the Judicial Conference of

14    the United States.

15
16                            Dated this 29th day of May, 2020.

17
18

19                                     /S/ JODI L. HIBBARD

20                                     JODI L. HIBBARD, RPR, CRR, CSR
                                       Official U.S. Court Reporter
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
